Citation Nr: 1749870	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection on a direct basis for an acquired psychiatric disorder, claimed as depression and agoraphobia.  

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected low back disability and to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 13, 2002 to November 4, 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the claims to the RO to schedule a requested hearing.  In November 2010, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The claims were remanded by the Board in February 2011, January 2013, and January 2015.  In January 2015, the Board dismissed the claim for service connection for an acquired psychiatric disorder as secondary to the service-connected low back disability, leaving only a claim for service connection on a direct basis on appeal, as reflected on the title page.  The Board remanded the claims again in October 2016.  

The issue of entitlement to service connection for sexual dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative and competent evidence does not establish that the Veteran has a psychiatric disorder that is caused by or a result of active duty service.

CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder, to include depression and agoraphobia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed depression and agoraphobia during his active duty service while stationed in Kuwait, specifically as a result of working in the security forces within the Infantry to protect Patriot missiles, which resulted in over 12 hour periods of isolation without contact with others while working in the observation tower.  Two individuals who served with the Veteran, one of whom is his wife, have submitted statements in support of the Veteran's claim.  Both describe witnessing changes in mood and behavior, to include loss of appetite, frustration, isolation, loss of interest, loss of sleep, and feelings of sadness and hopelessness.  Both also report several events that occurred while they were stationed in Kuwait, to include lock downs as a result of threats, missile alerts, long work hours, and witnessing accidental discharges and soldiers getting injured.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with major depressive disorder (single episode and recurrent), anxiety disorder, and panic disorder with agoraphobia.  Accordingly, the first criterion for establishing service connection has been met.  Since none of the Veteran's diagnosed psychiatric disorders are a form of psychosis, the regulations pertaining to presumptive service connection do not apply.  In addition, the Veteran withdrew his claim for service connection for an acquired psychiatric disorder on a secondary basis.  As such, the question becomes whether an acquired psychiatric disorder is directly related to service.

Service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or mental health problems and an October 2002 post-deployment health assessment indicates that the Veteran denied seeking or intending to seek counseling or care for mental health and that a mental health referral not indicated at that time.  As there is no competent evidence of an acquired psychiatric disorder in service, competent evidence linking the current condition with service is required to establish service connection.  

The first treatment for mental health problems following active duty service was in June 2003, when the Veteran was admitted between June 1, 2003 and June 9, 2003, for VA treatment following an attempted suicide.  An admissions history indicates that the Veteran reported a precipitant factor was feeling neglected by his wife.  He also reported that his wife did not care for him in the same way he cared for her and he felt deeply hurt about it; that he had other past relationships in which he felt the same way with his partner and developed the same episodes of sadness; and that   he had a previous history of suicidal ideation with a specific plan after feeling worthless and neglected by the other person.  During the admission, the Veteran reported he was first depressed in 2002 while in Kuwait, citing that while there, a relationship ended and he was very depressed.  

The Veteran's mother was contacted by VA by phone on June 11, 2003.  In pertinent part, she reported that the Veteran had fallen in love while stationed in Kuwait and had a nervous crisis while there, calling her for support.  He returned from Kuwait in October 2002 and moved to Puerto Rico.  He had no complaints until the girl was transferred to Texas and they got married.  His wife was then     sent to Iraq and he came to Puerto Rico to stay with his mother.  His wife was transferred to Texas and she called and said she did not want to stay with the Veteran.  The crisis started again and he tried to kill himself in May 2003.  

The Veteran was subsequently admitted to the VA day hospital treatment program on June 12, 2003.  During treatment, he reported that his father was an alcoholic abusive figure and that his mother was a very strict and strong person who was so concerned about his discipline that she did not show much affection.  The Veteran stated that he grew up with a sense or perception of rejection from significant others and that even at school he felt rejected by his peers.  It was noted that the Veteran was married to a young lady he met during service in Kuwait and that they had known each other for five months prior to their marriage. His wife's attachment to her own mother since they got married was interpreted by the Veteran as evidence of rejection again.  This interpretation and his sense of failure due to his inability    to obtain a job in Puerto Rico had greatly contributed to his depression and sense     of hopelessness.  During day hospital treatment, the Veteran also reported being very depressed because he intercepted an email from his wife to another man that indicated she had been unfaithful.  The Veteran was discharged from the VA day hospital treatment program on July 31, 2003.  An August 2003 VA walk in note indicates that the Veteran reported the basis for his depression was that he and his wife were having marital difficulties and she cheated on him.  

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include the claimed depression and agoraphobia.     As an initial matter, the Veteran did not report any mental health problems following his deployment to Kuwait and the post-service VA treatment records indicate that     the Veteran consistently reported mental health problems (feelings of sadness and depression) as a result of problems within his relationship with his wife (to include during the time frame when they met in Kuwait prior to getting married), not any problems as a result of service in Kuwait.  Therefore, while the Board acknowledges that the Veteran now asserts that his depression was not from marital problems, but was the cause of his marital problems, it attaches greater probative weight to the statements he made when seeking VA treatment in 2003 than to the statements he   has made in connection with his claim for VA benefits. See Cartright v. Derwinski,     2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  The Board also finds the Veteran's statements while seeking VA treatment, which are corroborated by the information his mother provided to VA shortly after his June 2003 admission, to be more probative than the statements provided by the two individuals who served with the Veteran.  

Moreover, three VA examiners reviewed service treatment records, post-service treatment records, and the statements submitted by the two individuals who served with the Veteran, and provided opinions that the Veteran's acquired psychiatric disorder is less likely as not caused by or a result of events in service because the post-service treatment records indicate his mental health problems were caused by marital problems.  These opinions, which stand uncontroverted in the record and are based on review of the lay and medical evidence specific to the Veteran, are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning    for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current psychiatric disorder is related to service,    as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current psychiatric disorder is not competent medical evidence. The Board finds the opinions of the VA examiners    to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression and agoraphobia, is denied.  




REMAND

The Board remanded the claim for service connection for sexual dysfunction in order to obtain fee basis documents from Select PT that were scanned into Vista Imaging.  This was not accomplished on remand.  In addition, clarification is needed from the VA examiner who provided the April 2017 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain fee basis documents from Select PT that were scanned into Vista Imaging.  If such documents cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Return the claims file to the examiner who provided the April 2017 opinion.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If an examination is deemed necessary to respond to the question presented, one should be scheduled. 

The examiner is asked to explain the statement that the Veteran's lumbar spine disability may be temporarily exacerbating his sexual dysfunction, in light of the statement that there is no nerve root compression or stenosis on lumbar MRI.  The examiner must also explain whether the temporary exacerbation in sexual dysfunction is beyond its normal progression, and if so, to attempt to quantify the worsening beyond baseline level that is due to the back disability.  



3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


